Citation Nr: 1113724	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia, anxiety, panic attacks, depressive disorder with psychotic features, posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to service connection for pseudo-seizure disorder.

3.  Entitlement to service connection for fibromyalgia, claimed as low back pain and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The appellant active duty for training (ACDUTRA) from August to December 1982, and additional service in the Reserves, including two periods of ACDUTRA from August 11 to August 23, 1991 and again from March 14 to March 25, 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the appellant filed a claim for service connection for posttraumatic stress disorder (PTSD), which was adjudicated in a July 2008 rating decision.  However, the Board has re-characterized the claim on appeal to also include consideration of PTSD to reflect that the claim on appeal is one for service connection for a psychiatric disability, no matter the diagnosis, consistent with guidance from the United States Court of Appeals for Veterans Claims (Court).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a total disability due to individual unemployability (TDIU) been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  




REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  The appellant is seeking service connection for a psychiatric disorder, pseudo-seizures and fibromyalgia, which she contends are all a result of her ACDUTRA periods of service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Turning first to her claim for an acquired psychiatric disorder, according to the VA treatment records from December 2004 to July 2010, the appellant has diagnoses of various psychiatric disorders, including schizophrenia, anxiety, panic attacks, depressive disorder with psychotic features, PTSD and bipolar disorder.  Additionally, the appellant's private treatment records from various treating physicians, dated May 1994 to October 2004, reflect several of these diagnoses, including depression, anxiety and bipolar disorder.  Thus, the first element of McLendon is met.  As to the second element, the appellant's service treatment and service personnel records clearly indicate the appellant suffered a panic attack in 1989, followed by additional panic attacks from November 1993 to June 1994, including during a period when she was on ACDUTRA.  Therefore, because the appellant manifested symptoms of a psychiatric disorder during service, the second McLendon element is also met.

A review of the above-mentioned post-service VA and private treatment records reveals evidence that meets the third McLendon criteria.  The appellant's private treatment records begin noting her complaints and treatment for a psychiatric disorder prior to her discharge from service, when she was hospitalized in December 1993 for her depression.  She was again hospitalized in March 1994.  

Further, in August 2005, the appellant underwent a VA psychiatric examination.  At this examination, the examiner confirmed a diagnosis of major depression, recurrent, severe, with psychotic features.  The examiner also noted that the appellant was a "reliable historian" in recounting her history of panic attacks dating back to her service.  However, the August 2005 examiner failed to render an opinion as to the etiology of the appellant's depression.  

Finally, the appellant submitted a statement in October 2006 alleging that she was the victim of sexual harassment while in the military.  In her June 2010 BVA hearing, the appellant again stated she was the victim of sexual harassment, which she believes to have been a contributing cause of her psychiatric disorders.  Because these records further confirm the appellant's reports of her in-service symptoms relating to a psychiatric disorder, the evidence clearly meets the low threshold for the third element.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, as was the case here, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is required to afford the appellant an adequate examination of her acquired psychiatric disorder, including her allegations of sexual harassment contributing to her acquired psychiatric disorder.

Concerning her claims for pseudo-seizures and fibromyalgia, the VA treatment records from December 2004 to July 2010 and private treatment records from the appellant's various physicians list the diagnoses of these disorders and her subsequent complaints, especially concerning fibromyalgia and low back pain and arthritis.  Thus, the first element of McLendon is met.  As to the second element, the service treatment records do not show in-service treatment for either disorder while the appellant was on a period of ACDUTRA.  However, the Board notes that the appellant is competent to describe low back pain associated with her diagnosed fibromyalgia and describe her experiences in suffering from seizure like symptomatology, since these are symptoms observable by a lay person.  There is no reason to question the appellant's competence in describing the symptoms associated with these disorders or her treatment since her discharge from service.  Thus, the second McLendon element is also met.

A review of the post-service VA and private treatment records reveals evidence that meets the third McLendon criteria.  In January 2004, prior to her discharge from service but not occurring while she was on a period of ACDUTRA, the appellant complained of symptoms of fibromyalgia.  In June 2010, the appellant was again diagnosed with mutli-side osteoarthritis and fibromyalgia.  Further, the appellant was diagnosed with "non-epileptic seizure like spells" in November 2003, also prior to her discharge but not during a period of ACDUTRA.  Therefore, because these records further confirm the appellant's alleged in-service symptoms, the evidence clearly meets the low threshold for the third element.  Therefore, the Board finds that VA examinations are warranted to determine whether the appellant currently suffers from fibromyalgia or pseudo-seizures that are etiologically related to her service.

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the appellant to identify all sources of treatment or evaluation she has received since her June 2010 BVA hearing for the disorders she is claiming should be service connected and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the appellant, to include all VA treatment records.

2.  After the development requested in the first paragraph has been completed, the appellant should be afforded a psychiatric examination to ascertain the nature and etiology of any psychiatric disorders which may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether any current psychiatric disorder is causally or etiologically related to symptomatology shown in service records, or otherwise related to service.  In doing so the examiner should acknowledge and consider the appellant's contentions regarding sexual harassment she reports she experienced during service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  After the development requested in the first paragraph has been completed, the appellant should be afforded examinations to ascertain the nature and etiology of the claimed disorders of fibromyalgia and pseudo-seizures.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinions as to whether either disorder is (i) clinically present, and if so, (ii) whether it causally or etiologically related to the appellant's service.  In doing so the examiner should acknowledge and consider the appellant's contentions regarding symptomatology she reports she experienced during service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


